                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN

ADAM JARCHOW and MICHAEL D.
DEAN

       Plaintiffs,

  v.                                            Civil Case No. 3:19-cv-00266
STATE BAR OF WISCONSIN, et al.,

       Defendants.


                     Plaintiffs’ Response to Defendants’ Motion to Dismiss
                                     INTRODUCTION

       In Janus v. AFSCME, Council 31, the Supreme Court held that “the compelled subsidi-

zation of private speech seriously impinges on First Amendment rights, [and] it cannot be

casually allowed.” 138 S. Ct. 2448, 2464 (2018). Accordingly, Janus struck down an “agency

fee” arrangement that forced public employees to fund union speech during and related to

collective bargaining as a condition of their continued employment. The decision made clear

that only individuals who affirmatively “opt in” to such arrangements may be charged for

union speech—including collective-bargaining speech that (supposedly) benefits all employ-

ees in a unit.

       This case challenges a forced-speech arrangement no different from the one Janus con-

demned—except that it is an even plainer affront to the First Amendment. Defendants, the

State Bar of Wisconsin and its officers, under color of Wisconsin law, engage in speech on

matters of public concern, and they fund that speech with fees extracted from bar members,

who not only are required to fund the Bar’s speech but also to join it as card-carrying members

as a condition of practicing law in Wisconsin. Thus, like the union agency-fee arrangement

Janus invalidated, this “integrated bar” arrangement forces Wisconsin attorneys to fund the

Bar’s speech as a condition to earning a livelihood. And, worse than the unlawful agency-fee

arrangement in Janus, Wisconsin requires all lawyers to formally and expressly associate with
the Bar as members of the organization. Even the principal dissenting Janus opinion assumed this

kind of forced-membership arrangement to be unconstitutional.

       Wisconsin’s compelled-subsidization arrangement cannot pass scrutiny under the

First Amendment principles Janus set down. Courts have for years recognized that there is no

material First Amendment difference between labor unions and integrated or unified bar as-

sociations. Thus, under Janus, Wisconsin’s integrated-bar arrangement is subject to height-

ened scrutiny. And it cannot be defended on the ground that bar dues are tailored to prevent

“free ridership” because Janus rejected that as a compelling government interest: all organiza-

tions can claim to benefit a broader class of persons than those who support them financially,


                                               1
and so the logic contains no limiting principle. That leaves only the argument that forced fees

and membership are essential to furthering the Bar’s function of regulating attorneys. But to

regulate lawyers, the Bar does not need to take the stances of opposing capital punishment,

shielding suspected sex offenders, restoring felon voting rights, or condemning the President’s

political speech, nor does it need to provide commentary on gun rights and regulation or

immigration policies. There is a plainly less-restrictive means to this end: Wisconsin could

license attorneys without requiring them to join an expressive organization and subsidize its

advocacy. Just as Wisconsin plainly cannot compel its citizens’ membership in the Republi-

can Party, the ACLU, or the NAACP, it cannot compel them to join and fund an entity that

spends its members’ dues on advocacy—which is what the Wisconsin Bar does. Thus, Plain-

tiffs are entitled to relief.

        Nevertheless, this Court is precluded from providing Plaintiff’s requested relief be-

cause the Supreme Court, nearly three decades ago, applied the principles Janus directly re-

jected—and the case law Janus expressly overruled—to uphold California’s integrated-bar ar-

rangement. Keller v. State Bar of California, 496 U.S. 1 (1990). And, previously, it upheld com-

pelled bar membership. See Lathrop v. Donohue, 367 U.S. 820, 842–43 (1961). Plaintiffs thus

do not oppose Defendants’ motion to dismiss their claims as foreclosed under these prece-

dents. Yet for the reasons that follow, Plaintiffs are confident that when the Supreme Court
revisits this error it will conclude that broader First Amendment principles control this case,

not the arbitrary exceptions to those principles that Janus rejected. Thus, the Court can best

afford Plaintiffs an opportunity for prompt relief by deciding Defendants’ motion to dismiss

without argument and thereby enabling Plaintiffs to pursue relief in a forum with the authority

to align the law in this area with the principles articulated in Janus. To preserve their argu-

ments for appeal, Plaintiffs explain in this memorandum of law why the First Amendment

entitles them to relief.




                                               2
                                      BACKGROUND
       A.     Wisconsin Law Requires Attorneys Licensed in Wisconsin To Join the
              Mandatory State Bar and Pay Annual Membership Dues
       The State Bar of Wisconsin (“State Bar”) is a mandatory professional “association” as

specified by Wisconsin Supreme Court’s rules. Wis. Sup. Ct. R. (“SCR”) 10.01(1). It enforces

the “rights, obligations and conditions of membership therein,” SCR 10.01(2), and may be

sued for “carrying out the purposes for which it is organized,” SCR 10.02(1). The “affairs of

the [State Bar]” are “managed and directed by a board of governors,” which consists of the

State Bar’s six officers and past State Bar presidents, along with members elected from local

districts and the Bar’s various divisions, and three Wisconsin Supreme Court appointed

nonlawyers. SCR 10.05(1); see also SCR 10.02(2) (State Bar’s mission statement). The State

Bar’s website asserts it is a “professional association that provides educational, career devel-

opment and other services to its 25,000 members.” ECF No. 1, Complaint ¶ 18.

       The State Bar of Wisconsin is an integrated or unified bar, meaning it requires mem-

bership and membership dues as a condition of practicing law in the State. Specifically, the

Wisconsin Supreme Court rules direct: “There shall be an association to be known as the

‘state bar of Wisconsin’ composed of persons licensed to practice law in this state, and mem-

bership in the association shall be a condition precedent to the right to practice law in Wis-

consin.” SCR 10.01(1). Wisconsin requires “[e]very person who becomes licensed to practice

law in [the] state” to “enroll in the state bar by registering…with the [State Bar] within 10

days after admission to practice.” SCR 10.03(2). These same rules forbid an “individual other

than an enrolled active member of the state bar” to “practice law in [the] state or in any man-

ner purported to be authorized or qualified to practice law,” SCR 10.03(4), with limited ex-

ceptions for “nonresident counsel to appear and participate in a particular action or proceed-

ing in association with an active member of the state bar of Wisconsin.” SCR 10.03(4)(b). The

State Bar has four membership classes: “active members, judicial members, inactive members

and emeritus members.” SCR 10.03(a).



                                               3
       The State Bar is permitted to compel payment of dues from all classes of Wisconsin

State Bar members, SCR 10.03(5)(a) (“The annual membership dues for state bar operations

for an active member shall be established as provided herein.”); id. (establishing “fractions of

the dues of an active member” for “[o]ther classes of members.”), except for its emeritus mem-

bers (members who are active or inactive members in good standing but at least 70 years of

age and have requested emeritus status), SCR 10.03(3)(a). The State Bar does compel the

payment of such membership dues—termed “compulsory dues” by the State Bar. Compl.

¶ 20. The annual membership dues vary based on membership classification: $258 for full

dues-paying members; $129 for active new members and inactive members; $173 for non-

voting judicial members; and no cost to emeritus members. Id. The State Bar’s “2019 budget

of $11.5 million will be funded with $5.2 million in membership dues.” Compl. ¶ 23. And in

2020, the proposed budget relies on membership dues for about 45 percent of the funding. Id.

       If a member fails to pay annual dues or assessments for over 120 days after the payment

deadline, the State Bar will automatically suspend the attorney’s membership. SCR ch. 10

app., art. I, § 3(a)–(b). This prohibits the member from “practice[ing] law during the period

of the suspension.” SCR 10.03(6). A suspended member’s name is sent to the Wisconsin Su-

preme Court and to “each judge of a court of record in [the] state,” ensuring the member will

not be able to practice law in the state. SCR ch. 10 app., art. I, § 3(a)–(b).
       B.      The State Bar Uses Members’ Dues to Speak on Matters of Public Interest
       The State Bar speaks on a broad range of matters subject to intense public interest.

These matters of public interest include the death penalty, gender identity, gun rights and

regulation, criminal justice initiatives, policies towards suspected sex offenders, President

Trump’s tweets, immigration policies, and public education—all core protected speech that

“occupies the highest rung of the hierarchy of First Amendment values and merits special

protection.” Janus, 138 S. Ct. at 2476 (citations omitted). It also speaks on matters concerning

the practice of law and regulation of the practice of law, both matters of public interest.

Compl. ¶ 38 (a). The State Bar uses membership dues to produce many publications,


                                                4
including the Wisconsin Lawyer, the WisBar Inside Track, the Rotunda Report, the State Bar

of Wisconsin website, the State Bar’s Twitter feed, the State Bar’s Facebook page, and books

and pamphlets. Compl. ¶ 35. Through these mediums of communication, the State Bar speaks

on many issues of intense public interest.

       For example, the State Bar speaks on criminal justice issues. On its website, the Bar

has posted that the organization officially opposes the death penalty. Compl. ¶ 38 (a)(xii). It

has voiced its opposition to a bill in the legislature that would require law enforcement to

collect DNA specimen from certain arrestees. See Compl. ¶ 38 (p). It has voiced its support

for releasing certain “older inmates” from prison. Compl. ¶ 38 (f). The Bar has also advocated

for restoring felon’s voting rights. Compl. ¶ 38 (n). And it has also joined the public policy

debate on “disparate and mass incarceration.” Compl. ¶ 38 (f).

       The State Bar has also used its public platform to criticize President Trump. The Bar

admonished President Trump for his tweet characterizing the judge that suspended an exec-

utive order as a “so-called judge” by adopting a statement labeling the President’s tweets as

“ill-considered.” Compl. ¶ 38 (j). The State Bar also published an article ostensibly on consid-

erations for employers related to President Trump’s executive order concerning national se-

curity and immigration but then shifted tone with a sub-heading, “Why the Executive Order

Is Immoral and Unconstitutional,” with the author characterizing the executive order as “ob-
noxious” and “unjust.” Compl. ¶ 38 (i).

       The State Bar has provided extensive commentary on the Second Amendment and

gun rights, including tweeting an article on potential online gun sales liability that included

offering one view that overturning a decision that online gun sellers may be liable for negli-

gence in certain transactions would result in “domestic abusers…continu[ing] to have easy —

and deadly — access to firearms.” Compl. ¶ 38 (b). Similarly, the State Bar has tweeted an

article sharing the view the Court’s inaction on Second Amendment cases “has led some to

assume that the Roberts court has become a silent but influential partner on the side of gun-

control advocates, taking action by deciding not to act.” Compl. ¶ 38 (c).


                                               5
       The State Bar used its platform to promote support for “diversity,” which it defines as

“an inclusive concept that encompasses, among other things, race, ethnicity, national origin,

religion, gender, gender identity, age, sexual orientation and disability.” Compl. ¶ 38 (a)(vii).

The State Bar followed through on its policy in 2018 by adopting a detailed action plan to

advance diversity and inclusion within the legal profession—one of the State Bar’s five stra-

tegic priorities—to include preference in recruiting “diverse attorneys for leadership positions

within the State Bar.” Compl. ¶ 38 (e).

       These are examples of speech on some of the most controversial matters of intense

public interest that members are compelled to fund with their membership dues. The State

Bar, however, uses membership dues to fund speech on many other issues of public interest

as well. See Compl. ¶ 37 (a)–(c) (advocacy on criminal justice issues and juvenile justice re-

form); Compl. ¶ 37 (d) (advocacy to increase private bar rate in criminal justice budget);

Compl. ¶ 37 (e) (advocacy on abortion coverage); Compl. ¶ 37 (f) (advocacy for criminalizing

threats or harm to attorneys); Compl. ¶ 37 (g) (advocacy for elder law reform); Compl. ¶ 37

(h) (advocacy for family law legislation addressing child relocation); Compl. ¶ 37 (i) (advo-

cacy for restoring legal services corporation (LSC) funding); Compl. ¶ 37 (k) (advocacy related

to unemployment insurance fraud); Compl. ¶ 37 (l) (advocacy against amending child custody

presumptions); Compl. ¶ 37 (m) (advocacy against confidentiality exception for school offi-
cials); Compl. ¶ 37 (o) (advocacy to eliminate spiritual exception to child abuse law); Compl.

¶ 37 (q) (advocacy for legal services consumer protection act). And, of course, it speaks re-

garding the practice of law and the regulation of the practice of law. Compl. ¶ 38 (a). In short,

the State Bar is a prolific participant in the public policy debates on many issues—all on mat-

ters of intense public interest. And this speech is funded, in whole or in part, with compulsory

membership dues.

       The State Bar also maintains a dedicated lobbying effort, which is also supported with

compulsory membership dues. The State Bar’s Government Relations is the “lobbying arm

of the State Bar and some of its practice sections.” Compl. ¶ 26. This arm of the State Bar


                                               6
“works with State Bar members and state government officials (including legislators, execu-

tive branch and judicial branch agencies and their staff) to improve the administration of jus-

tice and the delivery of legal services in Wisconsin.” Id. The State Bar has identified the fol-

lowing practice sections within the State Bar as permitted to lobby: Bankruptcy, Insolvency

& Creditors’ Rights; Business Law; Children & the Law; Civil Rights & Liberties; Construc-

tion & Public Contract Law; Criminal Law; Dispute Resolution; Elder Law and Special

Needs; Family Law; Health Law; Indian Law; Litigation; Public Interest Law; Real Property,

Probate & Trust Law; and Taxation Law. Sections, State Bar of Wisconsin. Compl. ¶ 27. A

lobbying section must “charge[] annual dues at least equal to the cost of its legislative program

so that the cost need not be borne by section nonmembers.” SCR 10.05(4)(e).

       To be sure, the State Bar represents that its advocacy is permissible under the Supreme

Court’s decision in Keller v. State Bar of California, 496 U.S. 1 (1990), which held that integrated

or unified state bars may not charge non-consenting attorneys for “ideological” speech. See

Compl. ¶ 43 (discussing the State Bar’s Keller rebate policy). To that end, the State Bar pro-

vides a limited mechanism by which members may object to the use of their membership

funds to promote speech of public concern.

       The State Bar provides an optional dues reduction for “nonchargeable” activities. It is

incumbent on the State Bar to “publish written notice of the activities that can be supported
by compulsory dues and the activities that cannot be supported by compulsory dues.” SCR

10.03(5)(b)(2). The nonchargeable activities include a combination of political and ideological

activities and activities not germane to regulation of the legal profession or improving legal

services. The State Bar then requires members to opt-out of financing nonchargeable activi-

ties. Compl. ¶ 43. The State Bar informs members it “may use compulsory dues of all mem-

bers for all other activities, provided the activities are within the purposes of the State Bar as

set forth in SCR 10.02(2).” Compl. ¶ 24. These activities are considered “chargeable.” Id.

       The State Bar announced an ostensibly broader nonchargeable rebate policy in 2018

that would include “all direct lobbying,” which would include all lobbying activity that it


                                                 7
deems germane to regulating the legal profession and improving the quality of legal services.

Compl. ¶ 43. As part of its Keller opt-out policy, the Bar concluded that expenditures deemed

non-chargeable to mandatory dues will include expenditures that relate to activities that con-

stitute direct lobbying on policy matters before the state and federal legislatures. But the Bar’s

policy is still narrowly confined to certain expenditures and does not address the myriad of

expenses the State Bar incurs enterprise-wide that facilitates its lobbying and messaging. The

opt-out reduction does not reduce dues altogether. See SCR 10.03(5)(b)(2) (providing a mem-

ber may withhold only the portion of dues that “cannot be supported by compulsory dues”).

It provides some members with only a partial reduction from incurring the cost of activities the

Bar deems to be “nonchargeable.”

       Beyond withholding a full share of an active member’s nonchargeable refund, the State

Bar has opted for a “rob Peter to pay Paul” approach in addressing the ever-increasing losses

incurred by its Keller rebates.1 For example, the State Bar will use its “Dues Stabilization Re-

serve” in FY20 to off-set the loss of $30,000 in Keller reductions due to two one-time events

in FY18.2 The Bar uses this rearrangement of monies to essentially gut the Keller opt-out of

any effect on the budget. In discussing how to off-set the Keller increase in the FY19 budget,

the State Bar’s Chief Financial Officer commented, “A charge was given to staff to attempt

doing so without a need to further earmark reserve funds.” Mem., FY19 Proposed Budget—
FINAL DRAFT (“FY19 Budget”) at 1, from Mr. Marshall to State Bar of Wisconsin (Apr.

20, 2018) (emphasis added).




1
  The State Bar estimates its Keller reduction in FY20 will be $65,000 more than incurred in
FY18 and $41,000 more than budgeted in FY19. Mem., FY20 Proposed Budget—DRAFT
(“FY20 Budget”) at 5, from Mr. Marshall to State Bar of Wisconsin (January 30, 2019).
2
  The State Bar calculates its Keller reductions for the current year based on financials from
two years prior. See Notice Concerning State Bar Dues Reduction and Arbitration Process, State Bar
of Wisconsin § 1 (2016); see also State Bar Board Acts on OLR Petitions, Approves Budget, Takes
Other Actions, Apr. 12, 2019, State Bar of Wisconsin, https://www.wisbar.org/NewsPublica-
tions/Pages/General-Article.aspx?ArticleID=26946.


                                                8
       C.      Plaintiffs Disagree with the State Bar’s Speech and Object to Being Associ-
               ated with It as Members
       Plaintiffs are attorneys licensed to practice law in Wisconsin. To maintain their licen-

sure, which is a condition of engaging in their chosen profession, Plaintiffs are compelled to

be members of the State Bar and pay membership dues every year. Compl. ¶ 41. Plaintiffs

disagree with the State Bar’s speech and oppose being compelled to financially support it with

their membership dues. Compl. ¶ 46. Plaintiffs further object to being compelled to be mem-

bers of the State Bar. Compl. ¶¶ 47–51.

       Plaintiffs disagree with the State Bar’s advocacy and other speech on the following

issues, among others: criminal justice issues, Legal Services Corporation Funding, felon vot-

ing rights, maintaining an integrated bar, the unauthorized practice of law, professional taxes,

tax reform, immigration law, public campaign financing, the death penalty, unemployment

insurance fraud, free exercise of religion, and immigration law. Compl. ¶¶ 47–51.

                                     LEGAL STANDARD

       A district court should grant a motion to dismiss when the complaint fails to state a

claim upon which relief may be granted. “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)).

                                         ARGUMENT

       The First Amendment protects the individual rights to free speech and free association.

Freedom of speech “includes both the right to speak freely and the right to refrain from speak-

ing at all.” Wooley v. Maynard, 430 U.S. 705, 714 (1977). “Freedom of association …plainly

presupposes a freedom not to associate.” Roberts v. U.S. Jaycees, 468 U.S. 609, 623 (1984).

Accordingly, the constitutional rights to free speech and free association “may prevent the

government from…compelling certain individuals to pay subsidies for speech to which they

object.” United States v. United Foods, Inc., 533 U.S. 405, 410 (2001); see also Knox v. Serv. Emps.



                                                 9
Int’l Union, Local 1000, 567 U.S. 298, 310–11 (2012) (“[C]ompulsory fees constitute a form of

compelled speech and association that imposes a significant impingement on First Amend-

ment rights.”). “Compelling individuals to mouth support for views they find objectionable

violates [a] cardinal constitutional command, and in most contexts, any such effort would be

universally condemned.” Janus, 138 S. Ct. at 2463.

       Defendants, acting under color of Wisconsin law, have compelled Plaintiffs to enter

into an expressive association—no different from joining a political party, church, fraternal

organization, political-action committee, or advocacy group—and to fund speech on matters

of intense public concern through their membership dues as a condition to practicing law in

Wisconsin. That plainly violates the First Amendment. Indeed, the Supreme Court has ex-

pressed the hope that no one “would seriously argue that the First Amendment permits” a

state to “require[] all residents to sign a document expressing support for a particular set of

positions on controversial public issues.” Janus, 138 S. Ct. at 2464. Yet that is the premise of

Wisconsin’s scheme requiring bar dues and membership as a condition to practicing law: that

Wisconsin lawyers can be forced to fund and be identified with unwanted speech and expres-

sive association. In sum, being an attorney in Wisconsin means state-compelled bar member-

ship and support for its views, which is a clear violation of the First Amendment.

       To be sure, this Court is bound to follow Keller at this time because the Supreme Court
has not yet aligned its jurisprudence in this area with the clear principles stated in Janus and

its other speech cases. In particular, the Supreme Court’s decision in Keller relies on precedent

that Janus overruled to uphold mandatory bar dues from First Amendment challenge. Because

Keller has not yet been overruled, it is binding on this Court. See Agostini v. Felton, 521 U.S.

203, 237 (1997) (“If a precedent of this Court has direct application in a case, yet appears to

rest on reasons rejected in some other line of decisions, the Court of Appeals should follow

the case which directly controls, leaving to this Court the prerogative of overruling its own

decisions.”). Accordingly, the most expedient way for this Court to permit Plaintiffs’ claims

to proceed so that they can vindicate their rights is to decide Defendants’ motion to dismiss


                                               10
without argument and enter findings of fact and conclusions of law to facilitate further review

from a forum with the ability to consider Plaintiffs’ challenge to Keller. Plaintiffs submit this

Memorandum to make a record of the bases for their claims, to preserve their arguments for

appeal, and to briefly explain why Keller and Lathrop should be overruled and why the Su-

preme Court’s broader First Amendment jurisprudence, including Janus, should control.
I.     Wisconsin’s Integrated Bar Violates Plaintiffs’ First Amendment Rights
       Plaintiffs are entitled to relief under the broader First Amendment principles articu-

lated in Janus because compelling them to join as card-carrying members and forcing them to

fund the State Bar’s speech as a condition of practicing law in Wisconsin burdens their First

Amendment rights without surviving any potentially applicable standard of constitutional

scrutiny. Keller, which relied on Abood v. Detroit Bd. of Ed., 431 U.S. 209, 236 (1977), is incon-

sistent with Janus and out of sync with broader First Amendment principles. The same is true

of Lathrop. They should be overruled.
       A.      Requiring Plaintiffs to Join and Fund the State Bar Violates Their Speech
               and Association Rights
       Wisconsin’s integrated bar violates the First Amendment in two separate ways. First,

attorneys in Wisconsin are unable to practice law without funding the State Bar’s speech and

joining into an expressive association with it—the very constitutional injury condemned in

Janus. Second, attorneys licensed in Wisconsin are compelled to join the State Bar as full-
fledged members to practice law, and that requirement would not survive even under a pre-

Janus precedent, which recognized that such an association violates First Amendment rights.

Thus, Wisconsin’s integrated bar violates the First Amendment.

               1.     Compelled Dues Payments Violate the First Amendment

       The Supreme Court has expressly recognized that the First Amendment prohibits

“compelled subsid[ies],” whereby “an individual is required by the government to subsidize

a message he disagrees with, expressed by a private entity.” Johanns v. Livestock Mktg. Ass’n,

544 U.S. 550, 557 (2005). The most recent application of that rule was the Supreme Court’s



                                               11
Janus decision, which struck down required “agency fees,” exactions of dues from public em-

ployees for remittance to labor unions. See 138 S. Ct. at 2478. Wisconsin’s integrated-bar

scheme is no different from the agency-fee regime Janus condemned. Defendants’ contentions

(at 8–9) that the Bar is constitutional under Keller fails to distinguish Keller from Janus.

       First and most importantly, the State Bar engages in core protected speech on matters

of intense public concern. Using members’ funds and claiming to represent their views, the

State Bar has spoken and continues to speak on the practice of law, regulation of the legal

profession, capital punishment, shielding suspected sex offenders, felon voting rights, diver-

sity policies, the President’s political speech, gun rights and regulation, immigration policies,

and more. The State Bar’s speech is no different from the speech recognized as core First

Amendment speech in Janus. There, the Supreme Court concluded that the line drawn in

Abood between chargeable and non-chargeable speech was unworkable because “the union

speech at issue in this case is overwhelmingly of substantial public concern.” Janus, 138 S. Ct.

at 2477. It concluded that even the supposedly non-political subjects of collective bargaining

were still matters of public concern because collective bargaining impacts the public fisc, and

the more controversial speech from the unions—such as on climate change, sexual orientation

and gender identity, and minority religions—were undoubtedly matters of profound public

interest. Id. at 2476. The Wisconsin Bar’s speech is identical with that latter category—indeed,
it has spoken on some of the exact same issues—and this case presents even clearer matters

of core public concern because, whereas the union in Janus could colorably claim that collec-

tive-bargaining speech is not “expressive” given its functional purpose of obtaining financial

benefits for its members, the Wisconsin Bar does not engage in any speech that even arguably

confers a direct financial or material benefit on Wisconsin attorneys. The Wisconsin Bar, in

short, plainly utilizes its members’ forced dues payments to express positions within First

Amendment protection.

       Second, that speech is funded by the dues of attorneys who are forced into its ranks as

members, and this differs in no material respect from the agency-fee arrangement Janus


                                                12
condemned. Much like the Wisconsin Supreme Court Rules & Operating Procedures, the

labor law challenged in Janus enabled public employers and unions to agree to deduct pay-

ments from non-consenting employees’ paychecks to fund union speech. 138 S. Ct. at 2460.

The Supreme Court held that forcing compelled subsidization of private speech violates fun-

damental First Amendment rights. Id. The challenged action here—forcing the subsidization

of speech by the State Bar—is no different. The State Bar forces members to pay an annual

membership fee, including $129 for inactive members and $258 for full dues-paying members.

Compl. ¶ 20. Indeed, under Wisconsin’s scheme even inactive members are forced to fund the

State Bar’s speech. Id. And, just as the labor law Janus invalidated conditioned employment

on payment of agency fees, Wisconsin conditions attorneys’ livelihoods on the payment of

bar dues.

       Third, there is a close parallel between labor unions and integrated bar associations.

Keller acknowledged as much. See 496 U.S. at 12 (concluding that there is “a substantial anal-

ogy between the relationship of the State Bar and its members, on the one hand, and the

relationship of employee unions and their members, on the other.”). This is because, like a

union, a state bar is funded primarily from its members’ funds; like a union, a state bar is

restricted to a particular profession; and, like a union, a state bar purports to represent mem-

bers’ interest in their capacity as members of that profession. See id. at 11–13. Keller therefore
rejected the view, expressed by the California Supreme Court in the case under review, that a

state bar is a government agency for First Amendment purposes. The right analogy, Keller

held, is with a labor union.3 In articulating First Amendment principles applicable to labor

unions, Janus also articulated the principles applicable to this case.




3
 Similarly, during oral argument in Janus, Justice Sotomayor observed that forcing dues pay-
ment from public employees represented by a labor union is “no different than forcing stu-
dent…participati[on] in fees to provide a public forum [or] to have a bar association regulated.
These are all forcing the subsidization of private interests for a government purpose.” Tr. of
Oral Arg. at 7.


                                               13
       Fourth, the line that Janus concluded is impossible to draw in the labor-union context

between political and non-political speech is equally untenable in this context. Keller, after

concluding that integrated bars are no different from labor unions for First Amendment pur-

poses, attempted to distinguish between “ideological” and “non-ideological” speech, just as

the Court had previously done in Abood—the case Janus overruled. From the start, Abood rec-

ognized that there would “be difficult problems in drawing lines between collective-bargain-

ing activities, for which contributions may be compelled, and ideological activities unrelated

to collective bargaining, for which such compulsion is prohibited.” 431 U.S. at 236. Keller

similarly recognized that:
              [p]recisely where the line falls between those State Bar activities
              in which the officials and members of the Bar are acting essen-
              tially as professional advisers to those ultimately charged with
              the regulation of the legal profession, on the one hand, and those
              activities having political or ideological coloration which are not
              reasonably related to the advancement of such goals, on the
              other, will not always be easy to discern.
496 U.S. at 15. Janus provided a simple response to both Abood and Keller: the line seems

murky because it does not exist. All public-sector labor-union speech is core speech protected

under the First Amendment because it all concerns matters of intense public concern—in par-

ticular, the operation of government. As shown above, that is equally true of the Wisconsin

Bar’s speech. Abood’s rules governing unions have been overruled; Keller’s rules governing
state bars must be as well. The Seventh Circuit precedent that Defendants cite (at 9) in support

of an integrated bar relies on Abood’s erroneous reasoning and pre-dated Janus’s return to

standard First Amendment protection in this context too.

       Fifth, Keller erred in failing to consider the possibility that Abood sold citizens’ First

Amendment rights short. Instead, it took Abood as a given and applied its principles as settled

law. Though erroneous, this was understandable, since Abood’s vitality as constitutional law

was not challenged in Keller. See 496 U.S. at 16–17. Quite the opposite, Keller addressed the

far more aggressive proposition, which the California Supreme Court adopted, that no First



                                               14
Amendment restrictions apply to state bars’ ability to speak with funding from non-consenting

members. The Keller Court therefore approached the problem from the other direction, con-

sidering whether to apply Abood’s restrictive First Amendment regime or no First Amendment

principles at all. It did not consider the third possibility that Janus identified as the right an-

swer: that no distinction between “ideological” and “non-ideological” speech is tenable and

that compelled dues payments should be subject to heightened scrutiny.

       This similarity between Keller and Abood is difficult to overstate. In Knox v. Serv. Emps.

Int’l Union, Local 1000, which forecast Janus’s holding on agency-fee arrangements, the Court

criticized Abood for articulating principles that were more the product of “historical accident”

than sound legal reasoning. 567 U.S. 298, 312 (2012). Keller is no different. In fact, Keller piled

historical accident on top of historical accident by (1) assuming Abood’s validity and so per-

petuating one historical accident and (2) failing to meaningfully consider the possibility that

compulsory bar dues in integrated-bar arrangements trigger enhanced scrutiny because that

was, due to the posture of the case, not the focus of the litigation.

       What’s more, Keller also extended the superficial and antiquated reasoning of Lathrop

v. Donohue, 367 U.S. 820 (1961), which upheld compelled dues payments to and membership

in Wisconsin’s integrated bar. But, like Abood, that case predated much of the Court’s modern

First Amendment jurisprudence and contained very little analysis. Instead, it cited an off-
hand statement in a labor case, Railway Employment Dep’t v. Hanson, 351 U.S. 225, 238 (1956),

that compelled financial support for unions is no more unconstitutional than a state law forc-

ing a lawyer “to be a member of an integrated bar.” Lathrop, 367 U.S. at 843 (quoting Hanson,

351 U.S. at 238). But, because Janus held that compelled financial support for unions is un-

constitutional, Lathrop provides no better basis for Keller’s holding than does Abood. Like

Abood, Lathrop unsoundly relies on an analogy between private compulsion and state compul-

sion that fails to appreciate that the state, unlike private employers, is subject to the First and

Fourteenth Amendments. See Janus, 138 S. Ct. at 2463.




                                                15
       Sixth, Janus directly refutes any contention that the Wisconsin Bar mitigates or elimi-

nates the mandatory-dues scheme’s burden on First Amendment rights by allowing members

a reduction for dues payments. Janus held that no agency fee is constitutional “unless the

employee affirmatively consents to pay.” 138 S. Ct. at 2486. That holding brought the agency-

fee scheme into alignment with ordinary First Amendment principles. After all, no one would

seriously contend that Wisconsin may pass a law diverting portions of its citizens’ paychecks

to a political party with the citizens’ only having the ability to opt out of subsidizing portions,

but not all, of the political party’s speech—and then receiving only half a reduction in the

compulsory subsidization. The same principle controls here.

       Last, it bears noting that Defendants’ response (at 8–10) to the core of Plaintiffs’ claims

is that “[t]he Janus majority did not overrule Keller.” But Defendants hardly even attempt to

defend the underlying reasoning of Keller as being consistent with broader First Amendment

doctrine, and that is quite telling. Defendants’ response to the merits of Plaintiffs’ claims is

that any challenges to the integrated bar “fail as a matter of law under Keller and its progeny.”

Plaintiffs agree, at least so far as lower-court review is concerned. But importantly, Defend-

ants make no argument that Keller was correctly decided or that it coalesces with First Amend-

ment principles. And Janus overturned the foundational precedent for Keller and its progeny.

               2.     Compelled Membership Violates the First Amendment
       If anything, Wisconsin’s integrated-bar arrangement imposes a greater burden on First

Amendment rights than the agency-fee arrangement Janus condemned because it imposes a

mandatory duty to belong to the State Bar as a formal member, whereas the public-sector

workers in Janus already had a recognized right not to join the union.

       An integrated state bar is an expressive association like a church, fraternal organiza-

tion, civic association, or advocacy group. See Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp.

of Bos., 515 U.S. 557, 573 (1995). Allowing state-compelled membership in an expressive as-

sociation is a striking constitutional anomaly because it has been clear for decades that forced

union membership as a condition of public employment is unconstitutional, Abood, 431 U.S.


                                                16
at 235, and it has been clear since at least Elrod v. Burns, 427 U.S. 347, 357 (1976), that no type

of membership can be commanded as a condition of state-sanctioned livelihood. Wisconsin

nevertheless persists in demanding that aspiring attorneys join the State Bar as members and

thereby consent to its speech on their behalf. That is an independent First Amendment viola-

tion, apart from the compelled exaction of dues. Yet the Supreme Court, with scant reasoning,

upheld such compelled membership in Lathrop. 367 U.S. at 843 (concluding that compelled

dues payments as a component of membership in the state bar did not impinge the First

Amendment right of free association).

       There can be no serious doubt that the Wisconsin State Bar is an expressive associa-

tion. It speaks on a wide range of matters subject to substantial public interest, including cap-

ital punishment, shielding suspected sex offenders, felon voting rights, diversity policies, the

President’s political speech, gun rights and regulation, immigration policies, and the practice

of law and regulation of the practice of law—all subjects protected as core First Amendment

speech. And, when it speaks on such subjects, it often takes one side—for example, when it

advocates in support of legislation to modify the public laws or alter the operations of govern-

ment—irrespective of the fact that some among its members may disagree. Consequently, the

element that distinguishes a parade from a mere walk “to reach a destination” is present here:

the purpose to “mak[e] some sort of collective point, not just to each other but to bystanders
along the way.” Hurley, 515 U.S. at 568. After all, the State Bar speaks loudly on some of the

most hot-button issues of the day, which it does specifically to make a political point on behalf

of a group—i.e., a collective point. The Bar can purport neither to afford a neutral environ-

ment where all manner of views of all members may be given equal voice nor to address only

narrow and arcane topics unique to the legal profession.4 The State Bar is plainly an expressive

association, organized to bring people together to make its preferred collective point.

4
  Neither or both of these attributes would be sufficient to pass First Amendment muster. And
if the Bar could claim to advocate only on a very narrow subset of “wholly outside the political
process and to concern the internal affairs of the profession,” it could claim precedential sup-
port from Lathrop, 367 U.S. at 834. Janus calls Lathrop into doubt for this untenable distinction


                                                17
       And that would be fine, except that Wisconsin law requires all attorneys to join—not

only to fund the Bar’s speech, but to call themselves members and suffer the Bar to speak for

them. There is zero difference between that arrangement and mandatory membership in any

other advocacy organization. And the violation of First Amendment principles is so plain that

even Abood rejected that as a constitutionally permissible scenario. There, the Court wrote

that “[o]ur decisions establish with unmistakable clarity that the freedom of an individual to

associate for the purpose of advancing beliefs and ideas is protected by the First and Four-

teenth Amendments” and it was “[e]qually clear…that a government may not require an in-

dividual to relinquish rights guaranteed him by the First Amendment as a condition of public

employment.” 431 U.S. at 234. Likewise, the lead Janus dissenting opinion also recognized

that a formal-membership requirement would violate the Constitution. See Janus, 138 S. Ct.

at 2487–90 (Kagan, J., dissenting) (describing the proper “balance” as protecting citizens’

rights not to join a labor union).

       Yet it is actual membership in the State Bar that Wisconsin demands. This underscores

further the errors of Keller and Lathrop. Although Abood recognized a unique harm from com-

pelled membership—a harm elaborated in far greater detail in more recent associational rights

case law—Lathrop inexplicably treated the dignitary harm of forced association as having no

independent meaning apart from compelled funding (which it concluded, from Hansen, is
constitutional). The Court concluded that, because a bar member “is free to attend or not

attend [the bar’s] meetings or vote in its elections,” it was “confronted…only with a question

of compelled financial support of group activities, not with involuntary membership in any

other aspect.” 367 U.S. at 828. It is hard to imagine a ruling more at odds with subsequent

precedent, which treats the “freedom not to associate” as a constitutional right independent

of any financial obligation. Jaycees, 468 U.S. at 623.



between “political” and “internal” professional concerns. After all, when the Bar speaks, it is
typically speaking about the law that governs the public.


                                               18
       Rather than re-assess Lathrop’s reasoning in light of its more recent expressive-associ-

ation precedent, Keller repeated its error—this time with zero reasoning. Keller did not distin-

guish between “membership” and “dues,” but rather lumped them together without any ex-

planation. See 496 U.S. at 5 (describing the arrangement ultimately upheld as one requiring

“membership and dues”).5 So Keller did not stop at repeating Abood’s errors; it also extended

them to reach a conclusion Abood itself disclaimed. Keller and Lathrop should be revisited and

overruled.
       B.      Wisconsin’s Compulsory Dues and Membership Requirements Fail Any
               Potentially Applicable Standard of Review
       Because Wisconsin’s integrated bar scheme imposes a substantial burden on First

Amendment rights—by both mandating dues and forcing membership itself—it must be sub-

ject to constitutional scrutiny. Whether that level is “strict” or “exacting” scrutiny remains

unclear because Janus expressly left the question open. See Janus, 138 S. Ct. at 2465. It did so

because the agency-fee arrangement it addressed would fail either test. So too does Wiscon-

sin’s integrated bar scheme.

       Although the result would be the same under either standard, Supreme Court prece-

dent indicates that strict scrutiny should apply. Like Illinois’s unconstitutional agency-fee

scheme, Wisconsin’s statutory scheme for the State Bar similarly constitutes “the compelled

subsidization of private speech,” which “seriously impinges on First Amendment rights.” Id.

at 2464. A statute compelling the subsidization of private speech is not analogous to a com-

mercial-speech regulation. See Harris v. Quinn, 134 S. Ct. 2618, 2639 (2014) (“[I]t is apparent

that the speech compelled in this case is not commercial speech.”). It is, rather, a content-

based restriction because a statutory scheme that selects a certain speaker and then requires

members of a profession to financially support and associate with that speaker necessarily

restricts the content of the speech, allowing the speaker to exercise government-granted

5
  In Keller, the question whether an integrated bar may use “its name to advance political and
ideological causes or beliefs” was raised (and not decided), 496 U.S. at 17, but that is different
from the question of forced membership.


                                               19
discretion over the message. That is not materially different from a statutory codification of

favored and disfavored speech—it is, in effect, appointing a speech arbiter. Such compelled

subsidies and compelled membership also amount to compelled speech. Under either view,

strict scrutiny is the appropriate level of review for that inherently suspect arrangement, and

strict scrutiny requires proof of a “compelling necessity” and a statutory arrangement that is

“precisely tailored.” Riley v. Nat’l Fed’n of the Blind of N.C., Inc., 487 U.S. 781, 800 (1988).

       In any event, the integrated-bar arrangement fails any applicable level of scrutiny. Un-

der exacting scrutiny, government compulsion “must ‘serve a compelling state interest that

cannot be achieved through means significantly less restrictive of associational freedoms.’”

Janus, 138 S. Ct. at 2465 (quoting Knox, 567 U.S. at 310). As noted, Wisconsin’s statutory

scheme compelling licensed attorneys to join and fund the State Bar is materially indistin-

guishable from Illinois’s statutory scheme compelling public employees to fund labor unions.

And the principal justification offered to support agency-fee arrangements—the interest of

“labor peace”—is obviously inapplicable in this context.

       The possible justifications here fare no better.6 Keller recognized only two possible jus-

tifications for an integrated bar that the Wisconsin Bar purports to advance7: (1) improving

the quality of legal services and (2) regulating the legal profession. Keller, 496 U.S. at 13. Both

purported interests fail to justify the burdens on speech and associational rights.
       Quality of Legal Services. The first interest fails because it is not a compelling gov-

ernmental interest. A state may legitimately seek to advance almost any particular public

6
  To be clear, it is the Defendants’ burden to prove that the challenged government action
satisfies constitutional scrutiny. See, e.g., Eu v. San Francisco Cty. Democratic Cent. Comm., 489
U.S. 214, 222 (1989).
7
  See SCR 10.01(2) (providing the Wisconsin supreme court “shall” organize the State Bar and
define its members’ rights “to the end that the [State Bar] shall promote the public interest by
maintaining high standards of conduct in the legal profession and by aiding in the efficient
administration of justice.”); SCR 10.02(2) (describing the purpose of the state bar to include
“development and improvement of means to deliver legal services to the people of Wiscon-
sin”); SCR 10.03(5)(b)(1) (requiring (ostensibly) compulsory dues only be used for activities
“related to the purposes of regulating the legal profession or improving the quality of legal
services”).


                                                 20
interest—kindness and compassion among its citizens, the provision of services to the poor,

economic growth, etc.—but simply naming such an interest does not suffice to justify im-

pingement of First Amendment rights. The Supreme Court’s jurisprudence recognizes that

the First Amendment does not permit government to “substitute its judgment as to how best

to speak for that of speakers and listeners” or to “sacrifice speech for efficiency.” Riley, 487

U.S. at 791, 795; cf. United States v. Stevens, 130 S. Ct. 1577, 1585–86 (2010) (“The First

Amendment's guarantee of free speech does not extend only to categories of speech that sur-

vive an ad hoc balancing of relative social costs and benefits.”). That is the general rule, fully

applicable here.

       At best, an asserted interest in improving the quality of legal services is merely another

way of articulating the “free rider” argument Janus rejected—i.e., that labor unions’ bargain-

ing efforts benefit an entire unit and forced funding of that effort prevents unit employees from

benefiting from those efforts without paying their fair share. And the “free rider” argument is

even weaker in this context. The assumption behind an interest in “improving the quality of

legal services” is, by the same token, that improvement of the profession benefits all attorneys

and should be funded by all attorneys. See Keller, 496 U.S. at 8 (quoting Lathrop, 367 U.S. at

842–43, for the proposition that “the costs of improving the profession…should be shared by

the subjects and beneficiaries of the regulatory program….”). But “free-rider arguments are
generally insufficient to overcome First Amendment objections.” Janus, 138 S. Ct. at 2466

(quoting Knox, 567 U.S. at 311) (edit marks omitted). As Janus observed:
               To hold otherwise across the board would have startling conse-
               quences. Many private groups speak out with the objective of ob-
               taining government action that will have the effect of benefiting
               nonmembers. May all those who are thought to benefit from
               such efforts be compelled to subsidize this speech?

               Suppose that a particular group lobbies or speaks out on behalf
               of what it thinks are the needs of senior citizens or veterans or
               physicians, to take just a few examples. Could the government
               require that all seniors, veterans, or doctors pay for that service




                                               21
               even if they object? It has never been thought that this is permis-
               sible.
Id. Yet that appears to be all the improvement-of-the-profession argument means: that the

State Bar lobbies or speaks for the purpose of advancing the interests of the legal profession

and it believes lawyers should pay their fair share for that speech. The argument fares even

worse here than in Janus, where it was rejected. There is no compelling interest in compelling

lawyers to pay for the State Bar’s speech expressing its view of what is and is not good for the

profession or for the public.8

       Finally, even if that interest were considered compelling in some respect, forcing at-

torneys to join the bar and subsidize its speech is not tailored to achieve it, because that same

end could be achieved through means significantly less restrictive of associational freedoms.

It is not apparent, to say the least, what compulsory membership in an advocacy organization

has to do with improving the quality of legal services. As for subsidies, the state could fund

any program that it believes necessary to improve the quality of legal services out of tax reve-

nues, in the same way that it seeks to advance almost every other interest. Given the state’s

power to tax and spend, it has no need to impinge attorneys’ First Amendment rights.

       Regulating the Legal Profession. The second interest, in regulating the legal profes-

sion, is not compelling for the same reason as the “quality of legal services” rationale: the

government’s convenience in carrying out its functions is no basis to impinge core First

Amendment rights. See Riley, supra.

       In any instance, the government’s regulatory interest (as well as its interest in improv-

ing the quality of legal services) does not justify the integrated-bar regime because Wisconsin

does not need an integrated bar to regulate lawyers. Compelled speech and association are

permissible only when they “serve a compelling state interest that cannot be achieved through

means significantly less restrictive of associational freedoms.” Janus, 138 S. Ct. at 2465. It is


8
  On the other hand, if “improving the legal profession” refers to the Bar’s efforts to hold
attorneys to high ethical standards under its regulatory power, then the interest is redundant
with the asserted interest in regulating the legal profession, addressed below.


                                               22
therefore dispositive that at least 18 states do not have integrated bars and therefore do not

wed the bar’s regulatory and expressive activities. In re Petition for a Rule Change to Create a

Voluntary State Bar of Nebraska, 841 N.W.2d 167, 171 (Neb. 2013) (listing the following states

as having non-integrated bars: Arkansas, Colorado, Connecticut, Delaware, Illinois, Indiana,

Iowa, Kansas, Maine, Maryland, Massachusetts, Minnesota, New Jersey, New York, Ohio,

Pennsylvania, Tennessee, and Vermont). That 18 states regulate the legal profession without

an integrated bar demonstrates that significantly less restrictive means exist for accomplishing

that interest.

       Equally unavailing is the argument that an integrated bar is necessary for funding the

activities of a state bar. First, the State of Wisconsin has the power to tax, which generally

impinges no First Amendment right. And second, this argument is circular: there is only a

compelling interest in funding the activities of the bar if those activities justify burdens on

First Amendment rights. Certainly, the Republican Party or the Rotary might view compul-

sory funding by state coercion as helpful to fund its activities, but that is, of course, irrelevant

to whether those activities justify the First Amendment burden of compulsory dues. See Janus

at 2485–86 (rejecting the argument that termination of agency fees “may cause unions to ex-

perience unpleasant transition costs in the short term and may require unions to make adjust-

ments in order to attract and retain members”).
       A related argument is that integrated bars are more effective at raising funds than vol-

untary bar associations. But any organization—the ACLU, the Libertarian Party, the Men-

nonite Church, and everyone else—could plausibly claim that donations would increase if

membership were mandatory, and no one could seriously contend that the government would

have a compelling interest in forcing membership. See Janus, at 2486 (referring to compulsory

fees to labor unions as a “windfall” that “cannot be allowed to continue indefinitely”).

       Finally, if it were not obvious enough that the role of regulating lawyers could be del-

egated to a state agency that does not engage in extensive, often entirely irrelevant, advocacy,

it bears emphasizing that, in Wisconsin, the State Bar does not in fact hold ultimate


                                                23
responsibility for regulating lawyers: that prerogative is vested in the Wisconsin Supreme

Court and its Office of Lawyer Regulation (“OLR”). SCR 21.01(1) (providing components of

the lawyer regulation system); SCR 21.02 (providing the OLR “responds to [attorney-re-

lated]…grievances…and, when appropriate, investigates allegations of attorney miscon-

duct”); SCR 21.09 (“The supreme court determines attorney misconduct and medical inca-

pacity and imposes discipline or directs other action in attorney misconduct and medical in-

capacity proceedings filed with the court.”); see also Supreme Court Offices: Office of Lawyer

Regulation, Wisconsin Court System (OLR “is an agency of the Wisconsin Supreme Court.

OLR receives grievances relating to lawyer misconduct, conducts investigations, and prose-

cutes violations of lawyer ethics rules.”). It is plain that there are less restrictive means than

an integrated bar to achieve those functions that may actually amount to a compelling state

interest when the Bar itself is not principally responsible for vindicating that interest. There

are any number of ways, short of compelled speech and expressive association, that the State

of Wisconsin could regulate lawyers without forcing speech and expressive association. The

arrangement therefore fails any level heightened scrutiny.

II.      Response to Defendants’ Other Arguments

         The other grounds for dismissal urged by the Defendants lack merit and should be

rejected, except as to dismissal of the State Bar as a Party and dismissal of the Plaintiffs’ refund
claim.

         First, Defendants’ arguments against “an as-applied First Amendment challenge to 45

activities of the State Bar,” Def’s Br. 10, are lodged against a claim not present in this case.

Plaintiffs have challenged the requirement that they make any “financial contributions in sup-

port of the State Bar.” Compl. ¶ 62. The relevance of the illustrative 45 activities of the Bar

referenced in the Complaint is to demonstrate that the Bar engages in speech and expressive

association on matters of core public concern and that it is an inherently political organiza-

tion. Those things are relevant here for the same reason they were relevant in Janus. See 138

S. Ct. at 2476–77. Defendants’ arguments that the Complaint does not state a claim against


                                                24
45 specific expenditures under Keller are therefore misplaced for the simple reason that Plain-

tiffs bring no such challenge. They challenge the entire Keller regime, in the same way that the

Janus litigation challenged the entire Abood regime, rather than the charging of particular un-

ion expenses to non-members.

       Second, Defendants’ arguments (at 16–17) under the statute of limitations, the Bar

audit system, and standing doctrine (22–24) are all irrelevant for the same reason. They as-

sume Plaintiffs have brought a challenge to specific expenditures when the Complaint chal-

lenges all expenditures and the entire Keller regime. Evidence that Plaintiff Jarchow has made

(and continues to make) payments under that regime in the absence of his affirmative consent

proves that he does have standing for a facial challenge, not that he lacks it. Defendants con-

cede this. Def’s Br. 25 (stating that the standing argument against Plaintiff Jarchow applies

only “to the extent [the Complaint] states an as-applied challenge”).

       Third, after reviewing Defendants’ briefing, Plaintiffs agree that the State Bar should

be dismissed as a party, as its sovereign-immunity defense appears to be meritorious and

Plaintiffs may obtain relief through their official capacity claims against the officials of the

Bar under the doctrine of Ex Parte Young and under 42 U.S.C. § 1983. Similarly, after review-

ing Defendants’ briefing, Plaintiffs agree that the requested relief of a refund should be dis-

missed as well.
       By contrast, the Board of Governors should not be dismissed. The Board exercises

authority over “the affairs and activities of the association,” SCR 10.05(4), and therefore its

members clearly fit within the doctrine of Ex Parte Young. The Seventh Circuit held in Lee v.

Bd. of Regents of State Colleges, 441 F.2d 1257, 1260 (7th Cir. 1971), that a suit against an anal-

ogous state board of trustees for a Wisconsin university system could proceed under the doc-

trine of Ex Parte Young and did not treat the body as an instrumentality of the state. To be sure,

a subsequent decision of the Seventh Circuit, Carmody v. Bd. of Trustees of Univ. of Illinois, 893

F.3d 397, 403 (7th Cir. 2018), appears to be in conflict with Lee, holding that the suit should

only proceed against individual members of a board of trustees of an Illinois university system,


                                                25
not against the board itself. But, under Seventh Circuit precedent, the earlier decision controls

over the later in the event of a conflict. See Brooks v. Walls, 279 F.3d 518, 523 (7th Cir. 2002);

Robledo-Gonzales v. Ashcroft, 342 F.3d 667, 680 n.10 (7th Cir. 2003); Caine v. Burge, 897 F. Supp.

2d 714, 719 (N.D. Ill. 2012) (“[W]here a newer case of the Seventh Circuit states a potentially

contrary rule to the rule articulated in a prior precedent the court is bound to follow the prior

precedent where the newer case neither recognized the prior rule nor was circulated to the full

court as required by Circuit Rule 40(e)” (cleaned up)). The Court therefore should follow Lee

and conclude that the Board is a proper party.

       Fourth, because Plaintiffs now disclaim their request for a refund and because they

never sought a refund from the Bar’s officers in their individual capacity—the Complaint (at

¶¶ 6–11) expressly states that they are sued solely in their official capacities—Defendants’

qualified-immunity argument is moot and irrelevant.

       Finally, Defendants Kastner, Ohiku, and Swanson—the President-Elect, Immediate

Past-President, and the Chairperson of the Board of Governors—are proper Defendants in

this matter. An official is not immune from suit when his “power by virtue of his office suffi-

ciently connect[s] him with the duty of enforcement to make him a proper party to a suit.” Ex

parte Young, 209 U.S. at 161. Defendants Kastner, Ohiku, and Swanson are all officers of the

State Bar. See SCR 10.04(1) (“The officers of the state bar include a president, a president-
elect, an immediate past-president, a chairperson of the board of governors, a secretary and a

treasurer.”). And each of these officers sits on the executive committee of the State Bar. See

SCR 10.06 (“The executive committee consists of the president, the president-elect, the im-

mediate past-president, the chairperson of the board of governors [and others]”). As officers

of the State Bar and members of the executive committee, Defendants Kastner, Ohiku, and

Swanson are all sufficiently connected with the duties required to enforce the integrated bar

to be proper Defendants in their official capacities. See SCR 10.06 (2) (explaining the powers

and duties of the executive committee). Along with their specific statutorily delegated duties,

these officers of the Bar and members of the executive committee are required to “perform


                                               26
such other duties as the board of governors may prescribe.” SCR 10.06. As such, these officers

may also be required to exercise any duty relevant to the existence of the Bar, which is another

reason that they are proper Defendants in this suit. In Thiel, the Seventh Circuit recognized

that claims against the individual officials of the State Bar must be allowed to proceed, and

that decision is binding on this Court. Thiel, 94 F.3d at 403 (“[T]he plaintiffs’ claim against

the individual defendants for prospective injunctive relief could proceed”). Thus, the claims

against these officers must be allowed to proceed.

                                       CONCLUSION

       Plaintiffs are entitled to relief under the First Amendment, but this Court is powerless

to afford them relief in the face of contrary Supreme Court precedent. Accordingly, the Court

should decide Defendants’ motion to dismiss so that Plaintiffs may seek relief in a forum that

is not bound under Agostini to follow Keller and Lathrop.


 Dated: June 11, 2019                            Respectfully submitted,

                                                 /s/ Andrew M. Grossman

                                                 DAVID B. RIVKIN, JR.
                                                 ANDREW M. GROSSMAN
                                                 RICHARD B. RAILE
                                                 BAKER & HOSTETLER LLP
                                                 1050 Connecticut Ave., N.W.
                                                 Washington, DC 20036
                                                 (202) 861-1697 (phone)
                                                 (202) 861-1783 (fax)

                                                 RICHARD M. ESENBERG
                                                 WI Bar No. 1005622
                                                 WISCONSIN INSTITUTE FOR LAW &
                                                 LIBERTY
                                                 1139 East Knapp Street
                                                 Milwaukee, WI 53202-2828
                                                 (414) 727-9455 (phone)
                                                 (414) 727-6385 (fax)
                                                 rick@will-law.org

                                                 Attorneys for Plaintiffs


                                              27
                             CERTIFICATE OF SERVICE
      I hereby certify that on June 11, 2019, the foregoing was filed using the Court’s

CM/ECF system. All counsel of record will be served through the Court’s CM/ECF system.


      Dated: June 11, 2019                  /s/ Andrew M. Grossman

                                            ANDREW M. GROSSMAN
                                            BAKER & HOSTETLER LLP
                                            1050 Connecticut Ave., N.W.
                                            Washington, DC 20036
                                            (202) 861-1697 (phone)
                                            (202) 861-1783 (fax)

                                            Attorney for Plaintiffs
